Citation Nr: 0820234	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO. 05-30 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a right hip 
disability.
 
3. Entitlement to a rating in excess of 10 percent for 
cervical spine degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Legal Intern


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to November 1946. These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2005 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that considered 
additional evidence and continued previous denials of service 
connection for cervical and lumbar spine and right hip 
disabilities.  A July 2005 rating decision granted service 
connection for cervical degenerative disc disease, rated 10 
percent, effective from December 2002.  In June 2005 a 
hearing was held before a decision review officer at the RO. 
The Board has granted the veteran's motion to advance the 
case on its docket due to his advanced age.

The matter of the rating for cervical spine disability is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDINGS OF FACT

1. A low back disability was not manifested in service; 
arthritis of the lumbar spine was not manifested in the first 
postservice year; and it is not shown that the veteran's 
current low back disability is otherwise related to his 
service.

2. A right hip disability was not manifested in service, and 
it is not shown that the veteran's current right hip 
disability is related to his service.


CONCLUSIONS OF LAW

1. Service connection for a low back disability is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2. Service connection for a right hip disability is not 
warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA 
applies to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.   January and June 2003 letters 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing. It is unclear from 
the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claims. Nevertheless, the Board finds that he has 
essentially been notified of the need to provide such 
evidence, since the January and June 2003 letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send such information or 
evidence to the RO. He has had ample opportunity to respond / 
supplement the record, and is not prejudiced by any technical 
notice deficiency that may have occurred earlier in the 
process.   In compliance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), March and June 2006 letters provided 
notice regarding disability ratings and effective dates.

In March 2003, the National Personnel Records Center (NPRC) 
certified that the veteran's service medical records (SMRs) 
are unavailable and were likely destroyed in a 1973 fire at 
that facility.  The veteran's pertinent postservice treatment 
records have been secured. The RO arranged for a VA 
examination in July 2005. The veteran has not identified any 
evidence that remains outstanding. VA's duty to assist is 
met. Accordingly, the Board will address the merits of the 
claims.

B.	Factual Background

In his claim for VA disability benefits received in December 
2002, the veteran indicated that he had back and hip problems 
that were incurred when he was run over by a truck in 
service.  He did not identify any providers of treatment for 
these disabilities.  

2002, 2003, and 2004 VA medical records reflect that the 
veteran was being seen for complaints of low back pain, and 
was scheduled for MRI studies.

On July 2005 VA examination the veteran gave a history of 
being in a truck accident in May 1946, resulting in his being 
dragged by a truck, sustaining trauma to the right hip.  His 
complaints resolved with conservative treatment, but resumed 
about 1965.  He indicated that the problem with the hip was 
intermittent.  He was not receiving treatment for the hip.  
On clinical evaluation the diagnosis was chronic right hip 
strain minimal symptoms and normal examination.  On X-ray the 
right hip was normal.  The examiner noted the time interval 
between the alleged injury in service, and the reported 
resumption of hip complaints postservice (in 1965), and 
opined:  "It is less likely than not the chronic hip sprain 
symptoms are secondary to the accident occurred in 1946 in 
the service."

On VA spine examination in July 2005, the veteran described 
the alleged truck accident in service (indicating he was in 
traction 6 weeks).  He advised that he had had problems with 
his back for 15 years (i.e., since 1990).  Clinical 
evaluation produced an impression of degenerative joint 
disease, lumbosacral spine.  X-rays confirmed the diagnosis.  
The examining physician opined: "[t]he chronic sprain of the 
lumbosacral spine is less likely than not related to the 
injury in 1946."

C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In 
order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of certain chronic diseases 
(to include arthritis/DJD) may be presumed if such is 
manifested to a compensable degree within a year of a 
veteran's discharge from service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990). 
As the veteran's SMRs were destroyed by fire, VA has a 
heightened duty in this case to consider the benefit of the 
doubt rule, to assist in developing the claim, and to explain 
its decision. Cromer v. Nicholson, 19 Vet. App. 215 (2005).  
The RO undertook alternate source development for SMRs.  An 
October 2004 NPRC certification indicates that the veteran's 
SMRs and SGOs (Surgeon Generals Office) records are 
unavailable. 

The evidence clearly shows, and it is not is dispute, that 
the veteran now has low back and right hip disabilities.  
Chronic right hip sprain and DJD of the lumbar spine have 
been diagnosed.  The Board also finds no reason to dispute 
(there is no objective evidence contradicting) the veteran's 
accounts that he was involved in an accident in 
service/struck by a truck.   

What remains necessary for the veteran to establish service 
connection for his low back and right hip disabilities is 
that there must be competent evidence that relates the 
disabilities to the incident in service.  The record does not 
show (and it is not alleged) that chronic low back 
disabilities became manifest in service and persisted. The 
veteran has indicated that his initial low back/hip 
complaints after the injury in service occurred resolved and 
that right hip complaints resumed in 1965, and low back 
problems arose in about 1990.  Consequently, service 
connection for low back and/or right hip disabilities on the 
basis that chronic such disabilities became manifest in 
service and persisted is not warranted.

Inasmuch as there is no evidence that lumbar arthritis was 
manifested in the first postservice year, service connection 
for such disease on a presumptive basis (as a chronic disease 
under 38 U.S.C.A. § 1112) is also not warranted.  

There is no competent evidence that supports the veteran's 
theory that there is a nexus between his low back or right 
hip disabilities and his service/injury sustained therein.  
First of all, because he is a layperson, his own opinions in 
the matter are not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Second, the only 
competent (medical opinion) evidence that specifically 
addresses the question of a nexus between the veteran's low 
back and/or right hip disabilities and his service, the 
opinions offered by the July 2005 VA examiner, is against the 
veteran's claim.  Finally, there is no objective (medical) 
evidence of low back or right hip disability after service 
until 2002 (more than 55 years after the veteran's discharge 
from active duty).  Such a lengthy time interval between the 
veteran's service and the initial postservice clinical 
manifestation of the disabilities for which service 
connection is sought is, of itself, a factor for 
consideration against a finding of service connection.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding of a nexus 
between the veteran's low back/hip disabilities and his 
service, and consequently also against his claim of service 
connection for such disabilities.  Hence, the claims must be 
denied.   


ORDER

Service connection for a low back disability is denied.

Service connection for a right hip disability is denied.


REMAND

A January 2005 rating decision denied service connection for: 
(1) cervical disc degeneration, (2) lumbar disc degeneration, 
and (3) a right hip condition.  After the veteran filed a 
March 2005 notice of disagreement with those determinations, 
a July 2005 rating decision granted service connection for 
cervical spine DDD, rated 10 percent, effective from December 
2002.  On a VA form 9, received in September 2005 the veteran 
clearly expressed disagreement with the 10 percent rating.  
This was a timely notice of disagreement with the July 2005 
rating.  The RO has not issued a statement of the case (SOC) 
in the matter.  Under these circumstances, the Board is 
required to remand the matter for issuance of a SOC.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

The Board also notes incidentally that the rating decisions 
in the claims file (while not directly addressing the matter 
of whether cervical arthritis (DJD) is encompassed by the 
service-connected cervical spine entity) leave unclear 
whether cervical DJD is indeed considered service connected.  
As this question is critical in the matter of the rating for 
service connected cervical spine disability, it should be 
clarified on remand.

It is noteworthy that the Board does not yet have full 
jurisdiction in the matter of the rating for cervical spine 
disability, and will not have such jurisdiction unless the 
veteran timely files a substantive appeal after the SOC is 
issued.

Accordingly, the case is REMANDED for the following:

The RO should furnish the veteran and his 
representative an appropriate Statement of 
the Case in the matter of entitlement to a 
rating in excess of 10 percent for 
cervical spine disability.  He should be 
advised of the time limit for perfecting 
his appeal, and afforded opportunity to do 
so.  If he timely perfects his appeal in 
the matter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


